Citation Nr: 0615207	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, rated as 10 percent disabling prior to April 11, 
2001.

2.  Entitlement to an increased rating for a low back 
disability, rated as 40 percent disabling from April 11, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of September 1999 rating decision rendered by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal, the Reno, Nevada, RO assumed the role of the 
agency of original jurisdiction.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting in Las Vegas, Nevada, in March 
2004.  A transcript of this hearing is associated with the 
claims folders. 

In August 2004, the Board issued a decision granting service 
connection for degenerative disease of the lumbar spine and 
remanded the issue of entitlement to a compensable rating for 
lumbar strain.  

By rating action in August 2004, the originating agency 
effectuated the Board decision and granted service connection 
for degenerative disease of the lumbar spine, effective 
November 25, 1998.  The degenerative disease of the veteran's 
lumbar spine and status post lumbar strain were evaluated as 
10 percent disabling from November 25, 1998.  The originating 
agency subsequently issued a rating action in October 2005 
that awarded a disability evaluation of 40 percent, effective 
April 11, 2001.  This did not satisfy the veteran's appeal.



FINDINGS OF FACT

1.  Prior to April 11, 2001, the veteran's low back 
disability was manifested by severe limitation of motion.  

2.  At no time during the period of the claim has the 
veteran's low back disability been manifested by ankylosis of 
the lumbar spine, pronounced intervetebral disc syndrome, 
impairment of the sciatic nerve, or incapacitating episodes 
of at least 6 weeks duration during a 12-month period. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating prior to April 11, 
2001, for the veteran's low back disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003); 38 C.F.R. § 4.7 (2005).  

2.  The criteria for a rating in excess of 40 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243; § 4.124a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  He was provided notice required by 
the VCAA and the implementing regulation in letters dated in 
March 2001, January 2004, August 2004, and December 2004.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit and identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher disability evaluation for his service-connected low 
back disability, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision on this claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is warranted for his 
service-connected low back disability during the period prior 
to April 11, 2001.  The originating agency will have the 
opportunity to provide the notice applicable to the effective 
date element of the claim before assigning an effective date 
for the increased evaluation.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, pertinent private and 
VA medical records have been obtained, and the veteran has 
been afforded several neurological and orthopedic 
examinations addressing the severity of his service-connected 
low back disability.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such available 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Evidentiary Background 

Private medical records dated from 1994 to 1998 show that the 
veteran received treatment for low back pain.  In May 1994, 
the veteran sought treatment following an automobile accident 
the month before.  The veteran complained of back pain 
radiating down his left leg.  Examination revealed 
osteoarthritis at L5-S1.  Subsequent records show that the 
veteran complained of low back pain in January 1998 and 
December 1998.  X-ray examination revealed degenerative 
arthritis at L3 through L5.  

In November 1998, the veteran sought an increased disability 
evaluation for his service-connected low back disorder.  
Thereafter, he was afforded a February 1999 VA compensation 
and pension examination.  Range of motion testing at that 
time revealed forward flexion to 85 degrees, extension to 50 
degrees, lateral bending to 25 degrees, and rotation to 45 
degrees.  The veteran was observed to have normal tandem gait 
and straight leg raise testing was negative.  Deep tendon 
reflexes were 2/4 and symmetrical bilaterally and sensation 
was intact to pinprick and light touch.  Similarly, motor 
function was intact with 5/5 strength throughout.  X-ray 
examination revealed severe posterior facet spondylosis at 
L4-5 and L5-S1 with severe decreased disc height at L5-S1.  
However, there was no instability at this level.  The 
diagnosis was moderate to severe mechanical low back pain.  
The veteran was noted to have severely limited symptoms of 
his lumbar spine with very little evidence of radiculopathy 
on physical examination.  However, it was noted that he was 
severely limited to the amount of time he was able to stand, 
sit, or walk.  

Treatments records from the Fortuna Medical Center dated from 
July 1997 through October 2000 show treatment for various 
conditions including low back pain.  Similarly, VA outpatient 
treatment records dated from June 2000 to March 2001 show 
complaints of low back pain with a history of pain since his 
active military service.  The assessment was lumbar sprain.  
In June 2000, the veteran was noted to have flexion limited 
by 20 degrees with okay extension.  At that time, deep tendon 
reflexes were equal.  

During a VA compensation and pension examination conducted on 
April 11, 2001, the veteran reported pain, stiffness, and 
fatigability when he stood excessively or walked.  His only 
treatment was Hycodan for back pain.  He reported occasional 
flare-ups which occurred approximately once a month after 
walking excessively, bending excessively, or lifting heavy 
objects.  He used no crutches, braces, or canes.  Range of 
motion was as follows:  flexion to 40 degrees, extension to 
12 degrees, lateral bending to 28 degrees, and bilateral 
rotation to 26 degrees.  The examiner estimated that the 
veteran would have an additional 25 percent functional 
limitation during flare ups.  

The veteran was noted to have back pain and muscle spasm.  
However, he had no postural abnormalities and no fixed 
deformities.  Neurologically, he was within normal limits.  
X-rays examination revealed degenerative disc disease at the 
L3-4 and L4-5 levels.  Similar findings were noted in the 
report of a May 2001 VA MRI which notes degenerative changes 
along the lower lumbar spine.    

Subsequent private physical therapy and outpatient treatment 
records from June 2001 to July 2001 show treatment for 
chronic low back pain.  Similarly, VA treatment records dated 
from May 2001 to April 2003 show treatment for low back pain.  
A June 2001 private medical report notes that the veteran had 
full range of motion of the lumbar spine with end range pain 
on extension of the lumbar spine.  There was no localized 
tenderness over the sacroiliac joints or tenderness over the 
trochanteric tendons.  Straight leg raise test was negative 
and neurological examination was noted to be normal.  In 
November 2002, he underwent an epidural steroid injection at 
a VA medical facility for treatment of low back pain that 
radiated into his left leg.  

In May 2003, the veteran was afforded a comprehensive VA 
compensation and pension examination.  The examining 
physician had access to and reviewed the veteran's claims 
folders.  It was noted that the numbness in the veteran's 
left leg had been less problematic since his nerve block.  He 
reported daily flare ups lasting about an hour.  
Precipitating factors included walking 1 to 11/2 miles, 
standing more than 10 minutes, gardening, and mowing the 
lawn.  During flare ups, he is unable to continue doing 
activity; however, he did walk through the pain and walked 
daily for exercise.  The veteran reported no associated 
symptoms such as weight loss, fever, malaise, dizziness, 
visual disturbances, numbness, weakness, bladder complaints, 
bowel complaints, or erectile dysfunction.  However, he was 
noted to have an abnormal gait and walked with a cane for 
support.  He also used a TENS unit for pain control.  His 
back disability limited his ability to get into and out of a 
tub, so he showered instead.  Also, his wife often assisted 
him in putting on his pants and socks.  He retired in 1993 
after working as head of security for a school district; 
however, he reportedly worked through pain for the last 
several years of this employment.  

Physical examination revealed an antalgic gait on the left.  
The veteran's posture was good with no asymmetry or abnormal 
curvature noted.  Spinal movement lacked good rhythm with a 
tendency to move as a whole rather than smoothly.  Flexion 
was measured from 0 to 30 degrees with normal being from 0 to 
90 degrees.  Extension was measured from 0 to 10 degrees with 
normal being from 0 to 30 degrees.  Right lateral flexion was 
from 0 to 10 degrees and left lateral flexion was from 0 to 
20 degrees with normal being from 0 to 30 degrees.  Right 
rotation was from 0 to 30 degrees and left rotation was from 
0 to 40 degrees with normal being from 0 to 45 degrees.  The 
examiner noted that the veteran's range of motion decreased 
by 50 percent after repetitive movement and he was unable to 
do this movement without pain.  It was similarly noted that 
fatigue could contribute a similar loss of motion and 
functional ability.  Moderate tenderness was noted over the 
left lumbar area with mild to moderate spasm bilaterally.  
Trunk weakness was also evidenced.  There were no fixed 
deformities or atrophy.

Sensory examination was diminished in a stocking pattern 
consistent with diabetic neuropathy.  No specific 
abnormalities consistent with radicular pain were noted.  The 
veteran's muscle strength was symmetrical bilaterally without 
atrophy.  Strength of the lower extremities was 4+ out of 5 
except for the externos hallucis longus on the left which was 
4- out of 5.  Deep tendon reflexes were 1+ at the knees and 
absent at both ankles.  The veteran had no bowel complaints 
or findings suggestive of cauda equina syndrome.  The 
examiner noted that there had been no incapacitating episodes 
in the past 12 months.  A diagnosis of degenerative disc 
disease of the lumbar spine with disc protrusion at L4-5 on 
the left producing intermittent sciatic distribution pain was 
rendered.  

The veteran reported for another VA examination conducted by 
an orthopedic surgeon in August 2003.  The examiner noted 
that the veteran's back condition was stable with no flare-
ups.  The veteran was noted to be able to do all activities 
of daily living, but had stopped mowing the lawn, mopping the 
floors, and washing dishes due to low back pain.  The 
examiner noted that the veteran walked with a normal gait 
requiring no assistive devices for ambulation.  He easily 
walked on his heels and toes.  The spine was of normal 
appearance and symmetry.  The veteran had forward flexion to 
70 degrees, lateral bending to 20 degrees bilaterally, 
extension to 10 degrees, and rotation to 30 degrees 
bilaterally with pain at the extremes of motion.  It was 
noted that the veteran should normally be expected to forward 
flex to 80 degrees, lateral bend to 30 degrees, extend to 20 
degrees, and rotate to 40 degrees without pain.  The examiner 
observed no muscle spasm or tenderness in the lumbar spine.  
The examiner also noted that no additional limited motion or 
joint function was expected as there were no flare ups.  

The examiner noted that objectively there was mild limitation 
of the lumbar spine, but no muscle spasm.  The examiner did 
not reverse the lumbar lordosis with forward flexion.  There 
was no tenderness about the lumbar spine.  There were no 
postural abnormalities, fixed deformities, or neurological 
abnormalities.  Sensation of the lower extremities was normal 
and there was no wasting or atrophy.  Reflexes were equal and 
normal at the knees and ankles and the veteran had normal 
straight leg raise to 90 degrees.  

The veteran was afforded a private examination in March 2004.  
The veteran complained of back pain radiating into his left 
thigh; however, he denied bowel or bladder dysfunction.  Mild 
diffuse tenderness was noted in the left lower lumbar 
paraspinal area.  The sacroiliac joints and sciatic notches 
were nontender.  The veteran had full range of motion with 
stiffness and pain in all directions.  Straight leg raise 
testing produced low back pain without radicular symptoms.  
Motor examination revealed 5/5 strength in both lower 
extremities with no muscle atrophy or tremors.  Sensory 
examination was unremarkable.  The veteran was noted to have 
a slight limp.  

As noted above, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge in March 2004.  At that 
hearing, he noted that he had received 3 spinal injections 
for his back disability with the most recent being 
administered in December 2003.  He reported that he had 
recently fallen off a ladder due to back problems while 
putting up wind chimes in his patio.  He endured the pain and 
took a couple of Excedrin.  He took one Hydrocodone in the 
morning for pain before walking for a mile.  

Subsequent VA outpatient treatment records show continued 
complaints of pain and treatment for the veteran's service-
connected low back disabilities.  This treatment included 
spinal injections.  

During VA examination in March 2005, the veteran reported 
that his pain was primarily in the low back and radiated into 
the left buttocks and occasionally into the left groin.  He 
did not report any regular radiculopathy below the level of 
the knee.  His pain occurred daily and was constant.  He 
reported that he could only walk about 20 yards from his 
house.  Standing was limited to between 2 and 5 minutes 
before he had to sit.  While reporting some mild weakness in 
the left leg, he denied any numbness.  He also denied any 
bowel, bladder or erectile dysfunction.  

The veteran was observed to walk with a cane in his right 
hand.  While denying falls, he reported unsteadiness without 
the use of a cane.  He did not use a TENS unit, brace, or 
orthosis.  The examiner observed some apparent asymmetry of 
the thoracolumbar spine consistent with mild curvature as 
well as mild loss of the normal lordotic curve of the lumbar 
spine.  The veteran could flex to approximately 30 degrees 
before being limited by pain.  He could extend to 10 degrees 
before reporting pain and unsteadiness.  Right lateral 
flexion was from 0 to 10 degrees and left lateral flexion was 
from 0 to 20 degrees.  Right rotation was from 0 to 20 
degrees and left rotation was from 0 to 30 degrees.  The 
veteran was noted to be quite uncomfortable and experienced a 
significant amount of pain with range of motion exercises.  
He appeared to have low back spasm during the testing.  It 
was further noted that the veteran's range of motion 
diminished with repeated movements with attempts to flex and 
extend and he reported increasing pain with repetitive 
rotation.  The veteran had a negative seated straight leg 
raise sign on the right and a position sign on the left with 
pain radiating into the knee.  The veteran's lower extremity 
muscle strength was 4+/5 bilaterally and his deep tendon 
reflexes at the knee and ankle were 1+ bilaterally.  He had 
no signs of any focal motor or sensory deficit in either leg.  

Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005). 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contain notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003. 

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003. 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).   

Prior to September 26, 2003, a 40 percent disability rating 
is available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.   

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.   

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).


Analysis

The Board has determined that the veteran is entitled to a 40 
percent evaluation on the basis of limitation of motion 
during the period prior to April 11, 2001.  While the 
veteran's recorded ranges of motion during this period are 
indicative of slight to moderate limitation of motion, the 
veteran was observed to have moderate to severe mechanical 
low back pain during a VA examination in February 1999.  The 
examiner opined that the veteran had severe functional 
impairment due to his lumbar spine symptoms.  In particular, 
the veteran was severely limited in the amount of time he was 
able to stand, sit, or walk.  In the Board's opinion, the 
February 1999 VA examination report is the most comprehensive 
and probative evidence concerning the degree of severity of 
the veteran's low back disability during the period prior to 
April 11, 2001.    

With respect to whether a higher rating or separate 
compensable evaluation is warranted at any time during the 
period of this claim, the Board notes that the evidence 
demonstrates that he retains substantial useful motion of his 
lumbar spine.  Therefore, he is not entitled to a higher 
rating on the basis of ankylosis.  Although the veteran has 
disc disease and has complained of radicular symptoms, the 
neurological examinations have not disclosed objective 
evidence of radiculopathy.  In addition, the presence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, has not been demonstrated.  In 
particular, the Board notes that straight leg raise testing 
was negative during VA examination in February 1999.  
Similarly, his sensory and motor functions were intact with 
good strength despite.  At that time there was very little 
evidence of radiculopathy.  Similarly, in April 2001 and June 
2001, neurological examination was within normal limits.  
During examination in May 2003, he reported no associated 
symptoms including numbness, bladder complaints, or bowel 
complaints.  While sensory examination was diminished, the 
pattern elicited was indicative of diabetic neuropathy.  The 
examiner noted no specific abnormalities consistent with 
radiculopathy.  Similarly, the 2005 examination report notes 
that the veteran did not report regular radiculopathy into 
his lower extremities.  While reporting some mild weakness in 
his left leg, he denied numbness, bowel dysfunction, or 
bladder dysfunction.  His lower extremity muscle strength was 
4+/5 bilaterally with present deep tendon reflexes at the 
knees and ankles.  He was noted to have no signs of any focal 
motor or sensory deficit on either leg.  In light of the 
foregoing, the Board finds the evidence does not show more 
than severe intervetebral disc syndrome or any significant 
impairment of the left or right sciatic nerve.  Therefore, 
neither a higher rating under Diagnostic Code 5293 (2002) nor 
a separate compensable rating under Diagnostic Code 8520 is 
warranted.  

Moreover, the medical evidence shows that the disability is 
not productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during a 12 
month-month period pertinent to this claim so as to warrant 
an increased rating under either Diagnostic Code 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003).  On the contrary, the 
examiner who conducted the May 2003 examination noted that 
there had been no incapacitating episodes during the past 12 
months.  

The Board has considered whether there is any other schedular 
basis for granting a rating in excess of 40 percent or a 
separate compensable rating but has found none.  The Board 
has also considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to the claim for a rating in excess of 40 percent 
because the preponderance of the evidence is against the 
claim.

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by a 40 
percent evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

A 40 percent disability rating for the veteran's low back 
disability for the period of the claim prior to April 11, 
2001, is granted, subject to the criteria applicable to the 
payment of monetary benefits.

A rating in excess of 40 percent for the veteran's low back 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


